DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (WO 2018/244414A1).
Yoshida et al disclose a photosensitive composition comprising a polysiloxane meeting the limitations of the instant claims 1,7, 8, and 10, a photosensitive agent/diazonaphthoquinone, silica particles, a solvent, and optionally a curing agent (instant claim 1). 
The composition may further comprise a curing promoter, which may be a thermal acid generator such as an aliphatic or aromatic carboxylic acid (monocarboxylic acid such as acetic or dicarboxylic acids such as maleic acid, phthalic acid, preferred by the instant specification; [0069]-[0070]; instant claims 2--5). The compounds are to be added in an amount of preferably 0.001 to 10 wright parts based upon 100 weight parts of the polysiloxane. Given the amounts of polysiloxane and curing agent, it can be roughly calculated that the amount in ppm would encompass the instant claimed range for the amount of curing agent in the composition as required by the instant claims 1 and 6.
The method of forming a pattern includes the steps as instantly claimed, wherein the composition is applied, dried, exposed, developed with organic or inorganic developer ([0086]), and heated. The pattern may be flood exposed, but the step may be omitted and is not critical to the method ([0080], [0081], [0084],[0087], [0088]; instant claims 11-15).
Given the teachings of the reference it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the composition and perform the method of the reference, wherein a curing agent as described above is included in an amount as taught by the reference and falling within the scope of the instant claims.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record cited by the office fails to fairly teach or suggest to one of ordinary skill in the art to prepare a composition as claimed, wherein the composition further comprises a siloxane as set forth by claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722